Case: 16-15995   Date Filed: 08/03/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15995
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:02-cr-60200-UU-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

VICTOR G. BAXTER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 3, 2017)

Before JULIE CARNES, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-15995     Date Filed: 08/03/2017    Page: 2 of 4


      Victor Baxter appeals from the district court’s grant of the government’s

motion to apply funds from his Bureau of Prisons (“BOP”) trust account toward

the outstanding amount of his criminal fine judgment, which was imposed as a part

of his total sentence for distributing cocaine and crack cocaine, maintaining a place

for the purpose of distributing crack cocaine, possession of a firearm by a felon,

and possession of a firearm in furtherance of a drug trafficking crime. On appeal,

he argues that the court erred in granting the government’s motion, because he was

paying his fine according to an established payment schedule, and that it was

incorrect for the court to allow the government to seize money from his BOP trust

account when he had not defaulted on his scheduled payments.

      Under 18 U.S.C. § 3613(a), “a judgment imposing a fine may be enforced

against all property or right to property of the person fined,” unless excepted by

statute. 18 U.S.C. § 3613(a). Subsection (c) of § 3613 provides that a fine “is a

lien in favor of the United States on all property of the person,” and “[t]he lien

arises on the entry of judgment and continues for 20 years or until the liability is

satisfied, remitted, set aside, or terminated under subsection (b).” 18 U.S.C. §

3613(c). Moreover, “a person sentenced to pay a fine or other monetary penalty,

including restitution, shall make such payment immediately, unless, in the interest

of justice, the court provides for payment on a date certain or in installments.” 18

U.S.C.    § 3572(d)(1)


                                           2
               Case: 16-15995     Date Filed: 08/03/2017    Page: 3 of 4


      When a district court orders a defendant to pay restitution in excess of

$2,500, the obligation that he pay interest is triggered by statute. See 18 U.S.C.

§ 3612(f)(1) (“The defendant shall pay interest on any fine or restitution of more

than $2,500, unless the fine is paid in full before the fifteenth day after the date of

the judgment.”). There is no requirement that the judgment form express the

default requirement that the defendant pay interest on the restitution ordered. See

id. § 3612(b)(1).

      Importantly, 18 U.S.C. § 3664, which provides the procedures for issuing

and enforcing restitution orders, states that “[i]f a person obligated to provide

restitution, or pay a fine, receives substantial resources from any source, including

inheritance, settlement, or other judgment, during a period of incarceration, such

person shall be required to apply the value of such resources to any restitution or

fine still owed.” 18 U.S.C. § 3664(n) (emphasis added).

      Where there is any discrepancy between the orally imposed sentence and the

written order of judgment, the oral sentence controls. United States v. Khoury, 907
F.2d 975, 977 (11th Cir. 1990).

      Here, the district court did not err in granting the government’s motion to

apply funds from Baxter’s BOP trust account to his outstanding criminal judgment

fine balance. Baxter admitted in the district court that he received the money in his

BOP trust account after his mother died, and 18 U.S.C. § 3664(n) expressly


                                           3
               Case: 16-15995     Date Filed: 08/03/2017    Page: 4 of 4


provides that when an incarcerated person receives money as an inheritance, that

money “shall be required to apply” to any fine still owed. 18 U.S.C. § 3664(n).

      Further, Baxter’s argument against paying interest on his criminal judgment

fine fails. There is a statutory requirement that interest attach to any fine over

$2,500 that is not paid within 15 days from the entry of judgment. See 18 U.S.C.

§ 3612(f)(1). The district court fined Baxter $10,000, and Baxter did not pay the

full amount within 15 days from the entry of judgment. To the extent that Baxter

argues that his fine was not payable immediately because the written judgment

made reference to a payment schedule, and because he had reached a payment

schedule agreement with the BOP, that argument is misplaced, because an oral

pronouncement of sentence always controls. See Khoury, 907 F.2d at 977. The

district court clearly stated that the fine was “payable immediately.” While Baxter

correctly asserts that he had not defaulted as to his fine payments as scheduled with

the BOP, his total sentence nonetheless required that he pay the sum immediately,

if and when that was possible. Based on these considerations, we affirm.

      AFFIRMED.




                                           4